Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 01/25/2021.  Presently claims 8-20 are pending. Claims 1-7 standing withdrawing.

Response to Arguments

Rejections based on Claim Rejections - 35 USC § 112 have been withdrawn based upon applicant’s amendments.
Applicant's arguments filed 01/25/2021 with respect Claim Rejections - 35 USC § 103
Applicant argued that “In Geiser the knife is inserted into the bale to form a grove before the twine is applied. It appears to be located above the twine insertion position. The knife is not used while the net wrap is applied to intermittently imbed portions of the net wrap into the bale. 
In response to this argument, the claims is rejected as filed and the Examiner never used the knife (element (40)) in the rejection.
Accordingly, this argument is not persuasive.


Applicant argued that “the office Action has acknowledged that Geiser does not show that the twine inserter is positioned so that when activated it enters the bale chamber directly downstream from the twine dispenser with respect to the movement of inserted twine. Naaktgeboren was cited as teaching this feature with respect to element 26 however this element appears to be a bale forming roller. It does not extend past rollers forming a portion of the bale chamber and is directly downstream from the twine inserter dispenser with respect to the movement of inserted twine. It further would not be likely to combine these references as suggested based on the orientation of the elements”.

In response to this argument, the Applicant is correct that the element (26) is a roller;

Therefore, Geiser teaches a twine inserter (figs.1, 2 and 4: (26)) is positioned so that when activated it enters the bale chamber directly downstream from the twine dispenser (fig.4: (60)) with respect to the movement of inserted twine (fig.4: (72)) (col.5 lines 16-32).

Accordingly, this argument is not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geiser (US5941166A) in view of Naaktgeboren (US6209450B1).

Regarding claim 8, Geiser disclose a bale wrapping assembly (col.2 lines 32-fig.1: a wrapping arrangement (34) for a round baler (abstract), comprising: 
a twine dispenser (abstract: supply roll ) configured for introducing a twine into a bale chamber (fig.1: (14)) (col.1: lines 3- 22);

at least one twine inserter (fig.1: (36)), coupled to a drive (the wrapping arrangement (34) is automatically operating) (col.4 line 55-col.5 line 9), 
the drive configured to drive the at least one twine inserter (fig.1: the twine guide (36)) along a movement trajectory such that the twine inserter extend intermittently into the bale chamber and contacts the dispensed twine and introduces the dispensed twine (col.4 line 55-col.6 line 9: the twine guide (36) moves back-and-forth along the longitudinal axis of the bale (28)) through a circumferential surface of a complete bale within the chamber to introduce one or more twines (col.4 line 55-col.6 line 9: the twine guide (36) moves back-and-forth to introduce the twine into the surface of the bale 28), 
which are positioned between the at least one twine inserter and the completed bale (fig.1: the twine guide (36) is guiding the twine to the round bale (28), the twine I positioned between the inserter and the bale), 
wherein the twine inserter (fig.1: (36))is positioned so that when activated it enters the bale chamber extending past rollers (fig.1: (37), (22) and (26)) forming a portion of the bale chamber (fig.1: (28)) (col.2 lines 30-45).

Geiser disclose the twine dispenser (abstract: supply roll) configured for supplying the twine into the bale chamber (fig.1: (14));
Geiser disclose the twine inserter could mounted in different region from the frame (col.2 lines 30-45).
Geiser does not disclose wherein the twine inserter is positioned so that when activated it enters the bale chamber directly downstream from the twine dispenser with respect to the movement of inserted twine.
Naaktgeboren teaches a bale wrapping assembly for a round baler (abstract), comprising:
a twine dispenser (figs.1 and 2: (60)) configured for inserting a twine (figs.2 and 4: (72)) into a bale chamber (fig.1: (22)) (col.5 lines 16-32),
a twine inserter(figs.1, 2 and 4: (26)) is positioned so that when activated it enters the bale chamber directly downstream from the twine dispenser (fig.4: (60)) with respect to the movement of inserted twine (fig.4: (72)) (col.5 lines 16-32).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Geiser to include the twine inserter is positioned so that when activated it enters the bale chamber directly downstream from the twine dispenser with respect to the movement of inserted twine as taught by Naaktgeboren, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claims 9 and 19-20, Geiser disclose the drive (the wrapping arrangement (34) is automatically operating) is configured to drive the at least one twine inserter ((fig.1: (36))) such that the movement trajectory intersects with the outer circumferential surface of the completed bale (fig.1: (28)) movement trajectory (col.4 line 55-col.5 line 9: the twine guide (36) moves back-and-forth along the longitudinal axis of the bale 28), comprising: 
an extracted trajectory portion during which the at least one twine inserter is positioned by the drive, outwardly of the outer circumferential surface of the completed bale, at a radial distance that allows for one or more of the twines to be positioned in between the at least one twine inserter and the outer circumferential surface (col.4 line 55-col.5 line 9: the twine guide (36) moves back from the bale 28 (extracted trajectory portion)), and 
an inserted trajectory portion during which the at least one twine inserter is positioned by the drive inwardly through the outer circumferential surface into the completed bale, thereby inserting one or more of the twines, that were positioned in between the at least one twine inserter and the outer circumferential surface in the extracted trajectory portion, a radial insertion distance from the outer circumferential surface into the completed bale at the location of the at least one twine inserter (col.4 line 55-col.5 line 9: the twine guide (36) moves forward into  the bale 28 (inserted trajectory portion).

Geiser does not disclose the ratio of the distance of circumferential surface covered by the one or more twines during the extracted trajectory portion with respect to the distance covered during the movement trajectory is larger than 50%;
the radial insertion distance is smaller than a thickness of a crop layer of the completed bale;  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Carteret to modify the ratio of the distance of circumferential surface covered by the one or more twines during the extracted trajectory portion with respect to the distance covered during the movement trajectory to be larger than 50% and the radial insertion distance is smaller than a thickness of a crop layer of the completed bale, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 10, Geiser disclose the drive is further configured to modify a frequency with which the at least one twine inserter cycles through the movement trajectory and to modify a ratio of  an inserted trajectory distance portion  to an extracted trajectory distance portion, thereby adjusting a distance of the circumferential surface covered by the one or more twines during at least one of each of the inserted trajectory distance portion and the extracted trajectory distance portion at a rotation speed of an outer circumferential surface of the completed bale.
.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Geiser (US5941166A) in view of Naaktgeboren (US6209450B1) as applied to claim 8 above, and further in view of Carteret (US6237478B1).


Regarding claim 11, Geiser in view of Naaktgeboren as described in rejection of claim 8 does not disclose the drive is configured to eccentrically rotate the at least one twine inserter around an axis of rotation parallel to an axis of rotation of the completed bale, thereby providing a circular movement trajectory.
Carteret teaches a bale wrapping assembly arrangement for a round baler (abstract), comprising
at least one twine inserter (fig.2: the spikes (48),col.3 lines 40-44, col.5 lines 21-29), coupled to a drive (col.4 line 63-col.5 line 2 and fig.1: the spikes  (48) is driven by the bale (28)), the drive configured such that it drives the at least one twine inserter along a movement trajectory (fig.1 and 2: by rotating the spikes(48) inside and outside the baler (28)) introduce one or more of the twines, which are positioned at the at least one twine inserter, into an outer circumferential surface of the completed bale (figs.1 and 2, col.3 lines 40-89 and col.4 line 63-col.5 line 2: the drive configured to drive the spikes (48) of the grooving device (38) along the circular movement trajectory and 

the drive is configured to eccentrically rotate the at least one twine inserter (figs.1 and 2: (48)) around an axis of rotation parallel to an axis of rotation of the completed bale (figs.1 and 2: (28)), thereby providing a circular movement trajectory (figs.1 and 2 shows the rotation axis of pressing tool (42)) is eccentrically parallel to the rotation axis of the bale (28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the twine inserter of the assembly of Geiser in view of  Naaktgeboren to include the twine inserter that configured to eccentrically rotate the at least one twine inserter around an axis of rotation parallel to an axis of rotation of the completed bale, thereby providing a circular movement trajectory as taught by Carteret, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 12, Carteret teaches wherein the twine inserter (fig.2: (48)) is extended beyond the external circumference of the complete bale (fig.2: (28)); 
a distance from the at least one twine inserter to the axis of rotation, which forms the radius of the circular movement trajectory, is larger than the distance from the outer circumferential surface of the completed bale to the axis of rotation (figs.1 and 2: show the distance of the tip of the spikes(48) to the axis of the rotation of the tool (45) is larger 

Regarding claim 13, Carteret teaches the outer circumferential surface of the completed bale divides the circular movement trajectory in a first circle segment protruding into the completed bale and a second circle segment extending out of the completed bale , the first circle segment thereby forming the inserted trajectory portion and the second circle segment thereby forming the extracted trajectory portion (figs.1 and 2: when the circular movement  trajectory of the spikes (48) inside and outside the bale (28), the spike (48) inside the bale (inserted trajectory); the spike (48) outside the bale (extracted trajectory)).

Carteret dose not teaches wherein the insertion of the twine inserter is timed such that first circle segment is less than 50% of the second circle segment;

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Carteret to modify circle segments to have the insertion of the twine inserter is timed such that first circle segment is less than 50% of the second circle segment, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Regarding claim 14, Carteret teaches the drive (figs.1 and 2: the pressing tool (42) comprises a bale engager (fig.2: star wheel (46) of the pressing tool (42)) configured to contact the outer circumferential surface of the completed bale (figs.1 and 2: (28)) such that the rotary motion of the drive around an axis of rotation of the drive is imparted by the rotary motion of the completed bale (col.4 line 63-col.5 line 2: the movement of the pressing tool (42) is caused by movement of the bale (28))).

Allowable Subject Matter
Claims 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the other above 35 USC 112b rejections.
Regarding claim 15, neither Geiser (US5941166A) nor Naaktgeboren (US6209450B1) disclose every single limitation as set forth, nor does the combination of Geiser and Naaktgeboren teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose the “the bale engager comprises a disc extending transverse to the axis of rotation of the drive and wherein the at least one twine inserter laterally extends from the disc parallel to an axis of rotation of the completed bale at a position eccentrically with respect to the axis of rotation of the drive” in combination with the other limitations of the claim. 
Claims 16-18 are depended on claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725